DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 2/16/21, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to multi-user rake receiver. The closest prior art, US 2012/0236824, Sahlin et al disclose a conventional rake receiver including an antenna and a combiner to demodulate the received DSSS signals. However, none of the prior art teach or suggest the rake receiver comprising a waveform module coupled to the one or more antennas and having a receiver processing chain comprising: a multi-user RAKE receiver configured to: receive a plurality of transmissions directly received from the other nodes and multipath components of transmissions received from the other nodes, the multi-user RAKE receiver comprising: correlator blocks for each of the plurality of nodes, wherein each correlator block performs correlation for that particular node to determine channel-multipath correlations and generate one or more candidate fingers for that particular node; and a finger selection module .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information 
March 30, 2021 

/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632